DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricard et al. (US Patent No. 9,915,359) in view of Akulichev et al. (US Pub. No. 2016/0068728).
Regarding claim 1, the Ricard et al. (hereinafter Ricard) reference discloses a seal (Fig. 2) for a ball valve comprising: 
a resilient ring (40) defining an engagement feature; 
a first elastomeric ring (46 or 48) disposed adjacent to a first axial end of the resilient ring and coupled with the engagement feature; and
a second elastomeric ring (50) disposed adjacent to a second axial end of the resilient ring and coupled with the engagement feature (Fig. 2).
However, the Ricard reference fails to explicitly disclose the rings being made of polymer.

It would have been obvious to one of ordinary skill in the art at the time of filing to make the rings of polymer in the Ricard reference, in view of the teachings of the Akulichev reference in order to effectively seal the required fluids (Akulichev, Para. [0034]).
Regarding claim 2, the Ricard reference, as modified in claim 1, discloses the engagement feature comprises a notch, a ridge, a cutout, a castellation, or any combination thereof (Ricard, e.g. between 46,48 and 50).
Regarding claim 3, the Ricard reference, as modified in claim 1, discloses the engagement feature is disposed along an outer diameter of the resilient ring (Ricard, Fig. 2).
Regarding claim 4, the Ricard reference, as modified in claim 1, discloses the engagement feature defines a first axial end and a second axial end, wherein the first polymer ring is coupled with the resilient ring adjacent to the first axial end, and wherein the second polymer ring is coupled with the resilient ring adjacent to the second axial end (Ricard, Fig. 2).
Regarding claim 5, the Ricard reference, as modified in claim 1, discloses the first polymer ring contacts the second polymer ring at an axial location corresponding with the engagement feature (Ricard, Fig. 2, e.g. indirectly).
Regarding claim 6, the Ricard reference, as modified in claim 1, discloses the first polymer ring comprises a first corresponding engagement feature (Ricard, e.g. flat 
Regarding claim 8, the Ricard reference, as modified in claim 1, discloses the second polymer ring comprises a second corresponding engagement feature (Ricard, e.g. flat portions that are in engagement with 40) adapted to engage with the engagement feature of the resilient ring (Ricard, Fig. 2).
Regarding claim 9, the Ricard reference, as modified in claim 1, discloses the first polymer ring comprises a body (e.g. body of ring) defining a first corresponding engagement feature (Ricard, e.g. flat portions that are in engagement with 40) and an energized zone (Ricard, e.g. lips of ring) coupled with the first corresponding engagement feature.
Regarding claim 10, the Ricard reference, as modified in claim 9, discloses the energized zone comprises at least one energizing element (Ricard, Col. 3, Lines 54-64).
Regarding claim 11, the Ricard reference, as modified in claim 9, discloses the energized zone comprises at least one spring disposed at least partially within the body of the first polymer ring (Ricard, Col. 3, Lines 54-64).
Regarding claims 12 and 16, the modified Ricard reference discloses the invention substantially as claimed in claims 11 and 15.
However, the modified Ricard reference fails to explicitly disclose the at least one energizing element comprises at least two springs disposed along a straight line extending perpendicular to a central axis of the first polymer ring.
It would have been obvious to one of ordinary skill in the art at the time of filing to provide two springs, since it has been held that mere duplication of the essential St. Regis Paper Col. V. Bemis Co., 193 USPQ 8.
Regarding claims 13 and 18, the Ricard reference, as modified in claims 1 and 15, discloses the resilient ring comprises an inner diameter, an outer diameter, a first axial end, and a second axial end, and wherein an edge between at least one of the first and second axial ends and the outer diameter comprises a chamfer (Ricard, Fig. 2, e.g. inner corner is chamfered).
Regarding claim 14, the Ricard reference, as modified in claim 1, discloses at least one of the first and second polymer rings comprises a thermoplastic (Akulichev, Para. [0034]).
Regarding claim 15, the Ricard reference discloses an elastomeric seal ring (46,48,50) comprising: 
an energized zone (e.g. at lips) including at least one energizing element (Col. 3, Lines 54-64); and 
an engagement feature (e.g. flat portions in contact with 40) adapted to engage with a resilient ring (40).
However, the Ricard reference fails to explicitly disclose the ring being made of polymer.
The Akulichev reference, a seal, discloses making a seal of various materials including elastomers and polymers.
It would have been obvious to one of ordinary skill in the art at the time of filing to make the rings of polymer in the Ricard reference, in view of the teachings of the Akulichev reference in order to effectively seal the required fluids (Akulichev, Para. [0034]).
Regarding claims 19 and 20, the methods are obvious in view of the rejections of claims 1 and 15.

Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GILBERT Y LEE/Primary Examiner, Art Unit 3675